     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
               Plaintiff,                           §
                                                    §
v.                                                  §       CASE NO. 7:19-CV-231
                                                    §
29.36 ACRES OF LAND, MORE OR LESS,                  §
SITUATE IN STARR COUNTY, STATE OF                   §
TEXAS; AND JOHN F.J. GUERRA,                        §
                                                    §
               Defendants.                          §

______________________________________________________________________________

   DEFENDANT’S RESPONSE IN OPPOSITION TO GOVERNMENT’S OPPOSED
              MOTION FOR ORDER OF IMMEDIATE POSSESSION
______________________________________________________________________________

       Defendant John F.J. Guerra, owner of Defendant 29.36 acres of land, more or less, situate

in Starr County, Texas, by his undersigned counsel and pursuant to 40 U.S.C. § 3114(a)(5),

hereby files his Response in Opposition to the Government’s opposed Motion for Immediate

Possession, and state as follows:

                                     I. INTRODUCTION

       This is a condemnation lawsuit in which the United States (“Government”) seeks access

to Defendant’s property along the Rio Grande River in Starr County, Texas for purposes of

conducting testing and analysis in aid of building the border wall along the Mexican border.

       As part of the process of condemning a wide swath of property along the southern border,

the Government has engaged in a pattern of offering all property owners the same de minimis

amount as just compensation. This amount – the $100 identified in the Government’s
     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 2 of 10




Declaration of Taking – is made to each and every property owner, regardless of the size of the

taking, the conditions of the property at issue, the intrusiveness of the taking and the length of

the taking. The Government makes the same offer and deposit in every case, and does not vary

this amount, regardless of the circumstances of each case.

       This approach violates the Declaration of Takings Act, and specifically violates 40

U.S.C. § 3114(a)(5). The statute requires “a statement of the amount of money estimated [by

the Government] to be just compensation for the land taken.” (emphasis added) In this case,

there is no “estimate” made by the Government of the value of the land being taken. There is no

analysis undertaken. There is no evidence of consultation with any land man or real estate agent,

much less any real property expert witness. There is no evidence of the special circumstances of

the specific parcel at issue being considered. There is no evidence of any thought at all being

given to the estimated value of this specific land being taken. There is no evidence of thought

because there was none.

       Rather, the Government submitted the declaration of an employee of the Department of

Homeland Security in support of its Motion for Immediate Possession. This individual likely

resides in Washington D.C. and has never even seen the property at issue. Upon information and

belief, the Government then submits the identical declaration in the courts in each and every

border wall eminent domain lawsuit, and makes the identical submission and deposit of $100.

       This is not an “estimate” and the Government has not complied with the statute. If the

Government is permitted to make the same, de minimis, deposit with the courts without any

consideration being given to the circumstances of the case or the actual value of the land being

condemned, the term “estimated” in the statute becomes meaningless.


                                                -2-
     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 3 of 10




       Defendant also asks the Court to consider the arbitrary and/or bad faith manner in which

the $100 was offered. Though the Fifth Circuit does not permit this Court to take into account

the arbitrary nature of the amount deposited, other federal circuit courts permit the issue to be

considered in addressing these issues. In light of this circuit split, Defendant brings this issue to

the Court’s attention for potential future proceedings.

       For these reasons, Defendant respectfully requests that the Motion be denied. In the

alternative, Defendant requests that a ruling on this Motion be delayed such that the parties may

conduct discovery to determine Government’s efforts, if any, to comply with the “estimate”

requirement of the statue and to supplement this briefing after such discovery is completed.

                                          II. ARGUMENT

       The Declaration of Takings Act, 40 U.S.C. § 3114, is a mechanism “by which to facilitate

the exercise of the sovereign's power of eminent domain and give full practical protection to both

Government and owner alike.” Bishop v. United States, 288 F.2d 525, 528 (5th Cir. 1961). The

purpose of the statute is two-fold: (a) “to give the Government immediate possession of the

property and…relieve on the sum deposited from the date of taking to the date of judgment in the

eminent domain proceeding”; and (b) to give the former owner…immediate cash compensation

to the extent of the Government's estimate of the value of the property.” Id. at 528 (citing

United States v. Miller, 317 U.S. 369, 373 (1943)). As the Fifth Circuit has stated, the objective

of the second purpose “is to give ‘the owner the immediate use of cash approximating the value

of his land.’” Bishop, 288 F.2d at 528.

       The Fifth Circuit has made clear that the requirement to provide a property owner with

“immediate use of cash approximating the value of his land” is a vital consideration of the


                                                 -3-
     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 4 of 10




Declaration of Takings Act, and that the words of the statute must be given their true meanings

such that this statutory purpose is met. For example, the Court held in Bishop that the “deposit”

requirement is not met when the government provides cash to “some depository” because that

deprives the landowner of both the use of the land and the cash compensation. Id. at 528-29

(citing United States v. 15.03 Acres of Land, 253 F.2d 698 (2d Cir. 1858).

       In other words, the Declaration of Takings Act must be effectuated to give each of the

words of the statute their meaning, especially when those words affect a landowner’s right to just

compensation. That is the core principal at issue in this lawsuit, a principal that the

Government’s behavior tramples.

       This requirement of just compensation is likewise reflected in the Federal Rules of Civil

Procedure, which take this requirement one step further. Rule 71.1, in fact, makes it a

“condition” for a taking that the Government make the deposits required by statute:

       (j) Deposit and Its Distribution.

               (1) Deposit. The plaintiff must deposit with the court any money required
               by law as a condition to the exercise of eminent domain and may make a
               deposit when allowed by statute.

See Fed. R. Civ. P. 71.1 (emphasis added).

     A.     The Government Did Not Provide the Statutory Estimate of Just
Compensation for the Land Taken.

       With these principals in mind, the Declaration of Taking Act provides the strict

requirements by which the Government must abide in order to effectuate a taking of private land.

The statute states:

       (a) Filing and content.--In any proceeding in any court of the United States
       outside of the District of Columbia brought by and in the name of the United
       States and under the authority of the Federal Government to acquire land, or an

                                                -4-
     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 5 of 10




       easement or right of way in land, for the public use, the petitioner may file, with
       the petition or at any time before judgment, a declaration of taking signed by the
       authority empowered by law to acquire the land described in the petition,
       declaring that the land is taken for the use of the Government. The declaration of
       taking shall contain or have annexed to it--

               (1) a statement of the authority under which, and the public use for which,
                   the land is taken;

               (2) a description of the land taken that is sufficient to identify the land;

               (3) a statement of the estate or interest in the land taken for public use;

               (4) a plan showing the land taken; and

               (5) a statement of the amount of money estimated by the acquiring
               authority to be just compensation for the land taken.

See 40 U.S.C. § 3114(a). Absent strict compliance with the statute, the Motion for Immediate

Possession must be denied as a “departure from statutory limits.” United States v. 1.04 Acres of

Land, 538 F. Supp.2d 995, 1001 (S.D. Tex. 2008).

       As noted previously, the Government made no “estimate” of the value of the land being

taken. The Government did not analyze the value of the land, the value of access to the land, or

the diminution in value that imposing an easement over the property would cause. There is no

analysis of the effect that a twelve-month easement, assignable to anyone, would have on the

marketability of the property. The Government did not consult with any land men, real estate

agents, or real estate appraisers concerning the property. The Government did not analyze the

before- and after-condition values. The Government certainly did not address, or take into

consideration in any manner, the specific issues of this property at all.

       To the contrary, the Government submitted the declaration of an employee of the

Department of Homeland Security, Col. Loren Flossman, who states that the value of the


                                                 -5-
       Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 6 of 10




easement being condemned is $100. No support is given for this amount, and no analysis is

provided. While Col. Flossman is certainly a well-respected and well-educated government

administrator who should be commended for his service to his country (Exhibit A, LinkedIn

page of Col. Flossman), Col. Flossman does not have the experience or expertise to provide an

opinion of the just compensation for the taking of an access easement over property located in

Starr Country, Texas. He is not a valuation expert, not a valuation professional and seems to

have no experience working in real estate or real estate valuation.

          More importantly, as Defendant has investigated and reasonably determined, the

Government provides this identical valuation and identical declaration in essentially every border

wall right of entry lawsuit. If the easement is over a property of 2 acres, the deposit is $100. If

an easement is over a property of 200 acres, the deposit is $100. If an easement is over a

property of 2000 acres, the deposit is $100. The deposit is the same whether the land is in Starr

County, Hidalgo County or Cameron County. The deposit is the same whether the land is desert,

farmland, mineral property, orchard or swamp. The deposit is the same regardless of whether the

property is undeveloped or contains structures. Upon information and belief, it is always the

same.1

          The Government’s offer at $100 is not an “estimate” as required by the Statute. And that

is certainly not an “estimate” required by the Declaration of Taking Act. An estimate requires

some thought or consideration being given. None has been given to the property at issue. While

the terms “estimated” or “estimate” are not defined in the statute, the dictionary definition of

“estimate” includes the requirement that there is some thoughtful consideration and/or analysis


1
    In fact, as far as Defendant can determine, the Government never varies this deposit.
                                                 -6-
     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 7 of 10




given to an opinion of value: “Estimate, Appraise, Evaluate, Value, Rate, Assess mean to judge

something with respect to its worth or significance. Estimate implies a judgment, considered or

casual, that precedes or tales the place of an actual measuring or counting or testing out.” See

Webster’s Collegiate Dictionary 10th 1995 at p. 397.

       That consideration, thought and analysis is absent from this case. There simply is

no basis for the Government to claim that it made an estimate that is applicable to this

case. The Government made no effort to “estimate” the “just compensation for the land

taken” in this case. The Government failed to comply with § 3114(a)(5) of the

Declaration of Taking Act, and its Motion should be denied.

       But if the Court is reluctant to deny the Motion at this time, Defendant requests in

the alternative that the Court delay a ruling on this Motion while the parties conduct

discovery regarding these issues. Defendant has already issued written discovery to the

Government to address this very issue, and request the opportunity to supplement this

briefing several months hence when that limited discovery is completed. Defendant’s

requested discovery is included in the Joint Discovery/Management plan, doc no. 16.

       B.      The Government’s Deposit of $100 is Arbitrary and/or in Bad Faith.

       The Government’s deposit of $100 for the value of the just compensation for the

land being taken is arbitrary and/or in bad faith. Defendant recognizes, and advised the

Court at the Initial Pretrial Conference of September 5, 2019, that the Fifth Circuit does

not recognize an arbitrary and/or bad faith exception to the “estimate” of just

compensation. In re: United States Praying for a Writ of Mandamus, 257 F.2d 844, 848




                                               -7-
     Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 8 of 10




(5th Cir. 1958). Defendant also recognizes that the Court is bound by this controlling

precedent.

       Defendant nevertheless asks the Court to recognize a split between Circuit Courts

of Appeal concerning this issue, as the Second, Third and Seventh Circuits have

recognized that an arbitrary and/or bad faith deposit with the court of purported of just

compensation may defeat the Government’s attempt to take private land. United States v.

44.00 Acres of Land, 234 F.2d 410 (2d Cir. 1956) (affirming 110 F. Supp. 168. 171

(W.D.N.Y. (holding that the government’s arbitrary or bad faith deposit of a nominal sum

may invalidate the attempt to take property)); United States v. Certain Space in Rand

McNally Building in Chicago, 295 F.2d 391, 384 n.4 (7th Cir. 1961) (recognizing bad

faith deposit doctrine, without deciding if doctrine applied in that case); United States v.

Certain Parcels of Land in City of Philadelphia, 215 F.2d 140, 148 (3d Cir. 1954)

(recognizing bad faith deposit doctrine, but deciding it did not apply to the specific facts

of that case). Defendant may, in the future, ask the Fifth Circuit to reconsider its prior

rulings.

                                   III. CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that the Court either

deny or delay ruling on the Government’s Motion for Immediate Possession until

adequate discovery on the Government’s “estimate” takes place.




                                                -8-
Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 9 of 10




 Respectfully submitted this 13th day of September, 2019.

                                     Respectfully submitted,

                                     CONDIT CSAJAGHY LLC

                                       s/Stephen E. Csajaghy
                                     Stephen E. Csajaghy
                                     Colorado Bar No. 33298
                                     695 S. Colorado Boulevard, Suite 270
                                     Denver, CO 80246
                                     Tel: (720) 287-6602
                                     Fax: (720) 287-6605
                                     Email: steve@cclawcolorado.com
                                     Attorney-in-Charge for Defendant John F.J. Guerra

                                     and

                                     Joshua F. Bugos
                                     Colorado Bar No. 38917
                                     695 S. Colorado Boulevard, Suite 270
                                     Denver, CO 80246
                                     Tel: (720) 287-6606
                                     Fax: (720) 287-6605
                                     Email: josh@cclawcolorado.com
                                     Attorney for Defendant John F.J. Guerra




                                       -9-
    Case 7:19-cv-00231 Document 22 Filed on 09/13/19 in TXSD Page 10 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of September, 2019, I electronically filed the
foregoing DEFENDANT’S RESPONSE IN OPPOSITION TO GOVERNMENT’S
OPPOSED MOTION FOR ORDER OF IMMEDIATE POSSESSION was filed with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following email addresses:

Megan Eyes                                             N. Joseph Unruh
Assistant United States Attorney                      Assistant United States Attorney
1701 W. Bus. Hwy. 83, Suite 600                       1701 W. Bus. Hwy. 83, Suite 600
McAllen, TX 78501                                     McAllen, TX 78501
E-mail: Megan.Eyes@usdoj.gov                          E-mail: Neil.Unruh@usdoj.gov
Attorney in Charge for Plaintiff                      Attorney for Plaintiff



                                             s/Trish Schart
                                             Trish Schart




                                             - 10 -
